 

Exhibit 10.2

 

EXECUTION VERSION

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of September 11, 2015, is
made by and between Trinity Place Holdings Inc., a Delaware corporation (the
“Company”) and Third Avenue Trust, on behalf of Third Avenue Real Estate Value
Fund (the “Investor”).

 

WHEREAS, the Company proposes to conduct a rights offering (the “Rights
Offering”) by distributing, at no charge, to each holder of record as of the
Record Date (as defined below) of shares (“Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), 0.248362 non-transferable
rights (the “Rights”), for each Share held by such shareholder, to purchase
Shares;

 

WHEREAS, the Rights will be exercisable for an aggregate of Five Million
(5,000,000) Shares (the “Offered Shares”) and, if exercised in full by each such
holder, will provide gross proceeds to the Company of Thirty Million Dollars
($30,000,000) (the “Aggregate Offering Amount”);

 

WHEREAS, each whole Right will entitle the holder to purchase one Share (the
“Basic Subscription Privilege”) at a price equal to $6.00 per Share (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, stock dividend, stock distribution or similar event, the
“Exercise Price”), subject to the Cutback (as defined below);

 

WHEREAS, each holder of Rights (other than MFP (as defined below)) who exercises
all of its Rights will be entitled, on a pro rata basis, to subscribe for
additional Shares at the Exercise Price (the “Over-Subscription Privilege”), to
the extent that other holders of Rights do not exercise all of their respective
Basic Subscription Privileges in full, subject to the Cutback;

 

WHEREAS, in order to facilitate the Rights Offering, the Company has entered
into an Investment Agreement with MFP Partners, L.P. (“MFP”), dated as of the
date hereof (the “MFP Backstop Agreement”), pursuant to which MFP has agreed to
subscribe for and purchase a specified portion (as specified therein) of the
Offered Shares that are not purchased pursuant to the exercise of Rights in the
Rights Offering, upon the terms and subject to the conditions set forth therein
and subject to the Cutback;

 

WHEREAS, in order to facilitate the Rights Offering, the Investor has agreed to
exercise all of its Rights under its Basic Subscription Privilege in the Rights
Offering, upon the terms and subject to the conditions set forth herein and
subject to the Cutback (the “Commitment”);

 

WHEREAS, on the Closing Date (as defined below), the Company will enter into a
Registration Rights Agreement with the Investor, substantially in the form of
Exhibit A hereto (the “Registration Rights Agreement”), pursuant to which the
Company agrees to register all of the Shares purchased by the Investor pursuant
to the Rights Offering and this Agreement;

 

 

 

 

WHEREAS, in order to preserve the Company’s ability to utilize the full benefits
of its net operating losses and related tax benefits, the Company may, in its
discretion, reduce the number of Offered Shares issuable to some or all Eligible
Holders (as defined below) in the Rights Offering and/or pursuant to this
Agreement, as determined by the Board of Directors in consultation with the
Company’s advisors following the Expiration Time (as defined below), subject to
the terms and conditions set forth herein; and

 

WHEREAS, the Board of Directors has unanimously approved this Agreement, the
Rights Offering, each of the other Transaction Agreements and the transactions
contemplated hereby and thereby.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:

 

1.          Rights Offering.

 

(a)          On the terms and subject to the conditions set forth herein, the
Company will distribute, at no charge, 0.248362 Rights to each holder of record
of Common Stock (each, an “Eligible Holder”) for each share of Common Stock held
by such holder as of the close of business on a record date to be determined by
the Board of Directors (the “Record Date”). Each such Right shall be
non-transferable. Each whole Right will entitle the holder thereof to purchase,
at the election of the holder thereof, one Share at the Exercise Price, subject
to the Cutback, if any. The total number of Rights issued to each Eligible
Holder will be rounded down to the nearest whole number.

 

(b)          The Rights, including the Basic Subscription Privilege and the
Over-Subscription Privilege, may be exercised during a period (the “Rights
Exercise Period”) commencing on the date on which Rights are issued to Eligible
Holders (the “Rights Offering Commencement Date”) and ending at 5:00 p.m.
Eastern Daylight Time on a Business Day that shall not be less than twenty (20)
days after the Rights Offering Commencement Date, subject to extension at the
reasonable discretion of the Board of Directors, provided, however, that the
Rights Exercise Period shall not be extended by more than thirty (30) days
without the prior written consent of the Investor (the “Expiration Time”).
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York City are generally
authorized or obligated by law or executive order to close.

 

(c)          Each holder of Rights who wishes to exercise all or a portion of
its Rights under the Basic Subscription Privilege shall (i) during the Rights
Exercise Period return a duly executed election form to a subscription agent
selected by the Company (the “Subscription Agent”) electing to exercise all or a
portion of the Rights held by such holder (provided that only whole Rights may
be exercised) to purchase one Offered Share for each Right so exercised and (ii)
pay an amount equal to the Exercise Price for each Share that the holder elects
to purchase pursuant to the instructions filed with the Rights Offering
Registration Statement (as defined below), and related materials by the
specified date to an escrow account established for the Rights Offering. On the
date on which the Company consummates the Rights Offering (the “Closing Date”)
or as promptly as practicable thereafter, the Company will issue to each holder
of Rights who validly exercised its Rights the number of Shares to which such
holder is entitled based on such exercise, subject to the Cutback.

 

 

 2 

 



 

(d)          In the event that all of the Offered Shares are not purchased upon
exercise of the Basic Subscription Privilege, each holder of Rights (other than
MFP) who exercises in full its Basic Subscription Privilege will be entitled
under the Over-Subscription Privilege to subscribe for additional Shares at the
Exercise Price pursuant to the instructions filed with the Rights Offering
Registration Statement and related materials, subject to the Cutback. If the
number of Offered Shares remaining after the exercise of Rights under the Basic
Subscription Privilege (the “Remaining Offered Shares”) is not sufficient to
satisfy all requests for Shares under the Over-Subscription Privileges, the
holders who exercised their Over-Subscription Privileges will be allocated such
Remaining Offered Shares in proportion to the product (rounded to the nearest
whole number so that the Exercise Price multiplied by the aggregate number of
Offered Shares does not exceed the Aggregate Offering Amount) obtained by
multiplying the number of Offered Shares such holder subscribed for under the
Over-Subscription Privilege by a fraction the numerator of which is the number
of Remaining Offered Shares and the denominator of which is the total number of
Offered Shares sought to be subscribed for under the Over-Subscription Privilege
by all holders participating in such Over-Subscription Privilege. Rights under
the Over-Subscription Privilege shall be exercised at the same time as Rights
under the Basic Subscription Privilege.

 

(e)          Subject to the Cutback and on the terms and subject to the
conditions in this Agreement, the Investor agrees to exercise all of its Rights
under its Basic Subscription Privilege in the Rights Offering. For the avoidance
of doubt, nothing herein shall limit the Investor’s ability to exercise its
Over-Subscription Privilege in the Rights Offering, in its sole discretion.

 

(f)          Notwithstanding anything to the contrary in this Agreement, the
Rights Offering Registration Statement or otherwise, as promptly as practicable
after the Expiration Time the Company, in its good faith discretion and in
consultation with its tax advisors, will determine, to the extent commercially
reasonable, whether to effect any reduction in the amount of Offered Shares
elected to be purchased by holders of Rights pursuant to validly exercised
Rights pursuant to the Basic Subscription Privilege and the Over-Subscription
Privilege as is reasonably necessary in order to preserve the Company’s ability
to utilize the full benefits of its net operating losses and related tax
benefits (such reduction, if any, the “Cutback”), subject to the following
provisions:

 

(i)          In making such determination, the Company and its tax advisors will
evaluate such factors as they deem reasonable and appropriate, including, among
others, the need for the Company to maintain an appropriate “cushion”,
determined by the Company at its discretion in consultation with its tax
advisors, to protect against experiencing an “ownership change” within the
meaning of Section 382 of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

(ii)         If the Company determines to make a Cutback, it will attempt to do
so, as nearly as may be practicable, in the following order of priority:

 

 3 

 

 

(A)         First, to reduce the number of Shares that would be otherwise
issuable under validly exercised Rights pursuant to the Over-Subscription
Privilege; provided, that the application of the Cutback may be different with
respect to different holders of Rights, depending on the circumstances;

 

(B)         Second, to reduce the number of Shares that would be otherwise
issuable under Section 1(g)(i) of the MFP Backstop Agreement, but not below the
Minimum Share Allocation (as defined in the MFP Backstop Agreement);

 

(C)         Third, to reduce the number of Shares that would be otherwise
issuable under validly exercised Rights pursuant to the Basic Subscription
Privilege (including by the Investor pursuant to the terms of this Agreement);
provided, that the application of the Cutback may be different with respect to
different holders of Rights, depending on the circumstances; and

 

(D)         Fourth, to reduce the number of Shares that would be otherwise
issuable under Section 1(g)(ii) of the MFP Backstop Agreement.

 

2.          Expense Reimbursement. On the basis of the representations and
warranties herein contained, and in consideration for the Investor’s Commitment,
the Company will promptly reimburse or pay, as the case may be, on the Closing
Date, the reasonable out-of-pocket costs and expenses incurred by the Investor
in connection with the transactions contemplated hereby (including, without
limitation, the Rights Offering, the Rights Offering Registration Statement, the
Shelf Registration Statement (as defined in the Registration Rights Agreement),
the Commitment and the negotiation and execution of the Transaction Agreements)
to the extent incurred on or before the Closing Date (and thereafter all
post-closing costs and expenses relating to the transactions contemplated hereby
to the extent incurred within three months of the Closing Date), including
reasonable fees and disbursements of counsel to the Investor (collectively,
“Transaction Expenses”). The provision for the payment of the Transaction
Expenses is an integral part of the transactions contemplated by this Agreement
and without this provision the Investor would not have entered into this
Agreement.

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with the Investor, as set forth below.
Except for representations, warranties and agreements that are expressly limited
as to their date, each representation, warranty and agreement is made as of the
date hereof and as of the Closing Date after giving effect to the transactions
contemplated hereby:

 

 4 

 



 

(a)          Organization and Qualification. The Company and each of its
Subsidiaries has been duly organized and is validly existing in good standing
under the laws of its respective jurisdiction of incorporation, with the
requisite power and authority to own its properties and conduct its business as
currently conducted. Each of the Company and its Subsidiaries has been duly
qualified as a foreign corporation or organization for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except to the extent that the failure to be so qualified or
be in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For the purpose of
this Agreement, “Material Adverse Effect” means (i) any material adverse effect
on the business, condition (financial or otherwise) or results of operations of
the Company or its Subsidiaries, taken as a whole, or (ii) any material adverse
effect on the ability of the Company, subject to the approvals and other
authorizations set forth in Section 3(g), to consummate the transactions
contemplated by this Agreement; provided, however, that “Material Adverse
Effect” shall not include the impact on such business, condition (financial or
otherwise), results of operations or ability to consummate the transactions
contemplated by this Agreement arising out of or attributable to, either alone
or in combination with any other change, effect, circumstance, occurrence,
event, condition or fact (“Effects”) (i) Effects that generally affect the
industry in which the Company and its Subsidiaries operate, (ii) general
economic conditions, (iii) Effects resulting from changes affecting financial,
banking, securities or commodities markets (including in each of clauses (i),
(ii) and (iii) above, any Effects resulting from an outbreak or escalation of
hostilities, acts of war or terrorism, political instability or other national
or international calamity, crisis or emergency, or any governmental or other
response to any of the foregoing, in each case whether or not involving the
United States), (iv) Effects arising from changes in laws, rules, regulations or
accounting principles, (v) Effects resulting from the announcement of the
transactions contemplated hereby or from taking any action required by the terms
and conditions of this Agreement or any of the other agreements or transactions
contemplated hereby, (vi) the historical seasonality of the business of the
Company or any Subsidiary or the failure to meet any projections or forecasts or
(vii) any change in the price or trading volume of the Company’s outstanding
securities (it being understood that the facts or occurrences giving rise to or
contributing to such change in stock price or trading volume may be deemed to
constitute, or be taken into account in determining whether there has been, or
will be, a Material Adverse Effect); except if such Effect results from, or is
attributable to, any of the matters described in clauses (i), (ii), (iii), (iv)
or (vi) above and disproportionately affects the Company and its Subsidiaries,
taken as a whole, relative to other businesses in the industry in which the
Company and its Subsidiaries operate (but taking into account for purposes of
determining whether a Material Adverse Effect has occurred only the
disproportionate portion of such adverse effect). For the purposes of this
Agreement, a “Subsidiary” of any person means, with respect to such person, any
corporation, partnership, joint venture or other legal entity of which such
person (either alone or through or together with any other subsidiary), owns,
directly or indirectly, more than 50% of the stock or other equity interests,
has the power to elect a majority of the board of directors or similar governing
body, or has the power to direct the business and policies.

 

(b)          Corporate Power and Authority. The Company has the requisite
corporate power and authority to enter into, execute and deliver this Agreement
and the Registration Rights Agreement (together, the “Transaction Agreements”),
and to perform its obligations hereunder and thereunder and consummate the
transactions contemplated hereby and thereby, including the issuance of the
Rights and the Offered Shares, including the Shares to be issued and sold by the
Company to the Investor in the Rights Offering in accordance with this Agreement
(the “Investor Shares”). The Company has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it of
this Agreement, including the issuance of the Rights and the Offered Shares.

 

 5 

 



 

(c)          Execution and Delivery; Enforceability. Each Transaction Agreement
has been, or prior to its execution and delivery at the Closing Date will be,
duly and validly executed and delivered by the Company, and each such document
constitutes, or will constitute, the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms subject to
(i) bankruptcy, insolvency, moratorium and other similar laws now or hereafter
in effect relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

 

(d)          Authorized and Issued Capital Stock. The authorized capital stock
of the Company consists of 79,999,997 shares of Common Stock, one share of
Series A preferred stock and one share of Series B preferred stock, each with a
par value of $0.01 per share, one share of a class of special stock, par value
$0.01 per share, and 40,000,000 shares of a class of designation preferred
stock, par value $0.01 per share. At the close of business on September 8, 2015
(the “Capital Structure Date”), (i) 24,728,471 shares of Common Stock were
issued and 20,131,928 shares of Common Stock were outstanding, (ii) one share of
Series A preferred stock, one share of Series B preferred stock and one share of
special stock were issued and outstanding, (iii) 4,596,543 shares of Common
Stock were held by the Company in its treasury, and (iv) 1,602,796 shares of
Common Stock were reserved for issuance upon settlement of outstanding
restricted stock units (each, an “RSU” and, collectively, the “RSUs”) granted
under any stock-based compensation plan of the Company or otherwise (the “Stock
Plans”). All capital stock or equity interests of each of the Company’s
Subsidiaries is owned by the Company. The issued and outstanding shares of
capital stock of the Company and each of its Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable, and are not
subject to any preemptive rights. Except as set forth in this Section 3(d), at
the close of business on the Capital Structure Date, no shares of capital stock
or other equity securities or voting interest in the Company or any of its
Subsidiaries were issued, reserved for issuance or outstanding. Since the close
of business on the Capital Structure Date, no shares of capital stock or other
equity securities or voting interest in the Company or any of its Subsidiaries
have been issued or reserved for issuance or become outstanding, other than
Shares described in this Section 3(d) that have been issued upon the vesting and
settlement of RSUs granted under the Stock Plans and other than the shares to be
issued hereunder. Other than as set forth in (i) this Section 3(d), (ii) the
Employment Agreement, dated as of October 1, 2013, between the Company and
Matthew Messinger (the “CEO Employment Agreement”) (iii) Restricted Stock Unit
Agreements with other employees of the Company (to the extent not yet settled or
terminated), (iv) the Company’s certificate of incorporation and (v) this
Agreement, neither the Company nor any of its Subsidiaries is party to or
otherwise bound by or subject to any outstanding option, warrant, call,
subscription or other right (including any preemptive right), agreement or
commitment which (w) obligates the Company or any of its Subsidiaries to issue,
deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company or any of its Subsidiaries, (x)
obligates the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
contract, arrangement or undertaking, (y) restricts the transfer of any shares
of capital stock of the Company or (z) relates to the voting of any shares of
capital stock of the Company or any of its Subsidiaries.

  

 6 

 

 

(e)          Issuance. The Investor Shares to be issued and sold by the Company
to the Investor hereunder, when such Shares are issued and delivered against
payment therefor in accordance with the terms hereof, will be duly and validly
authorized, fully paid and non-assessable, free and clear of all Taxes, liens,
preemptive rights, rights of first refusal, subscription and similar rights.

 

(f)          No Conflict. The distribution of the Rights, the sale, issuance and
delivery of the Offered Shares upon exercise of the Rights, the consummation of
the Rights Offering by the Company and the execution and delivery by the Company
of the Transaction Agreements and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (including issuance and sale of Investor Shares
to the Investor) (i) will not, in any material respect, conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement or other material agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or to which any of the property or assets of the
Company or any of its Subsidiaries is subject, (ii) will not result in any
violation of the provisions of the certificate of incorporation or by-laws or
comparable organizational documents of the Company or any of its Subsidiaries,
and (iii) subject to the receipt of the consents and approvals contemplated in
Section 3(g), will not result in any violation of, or any termination or
impairment of any rights under, any law, rule or regulation, any license,
authorization, injunction, judgment, order, decree, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its Subsidiaries or any of their properties, in each case, that is material
to the operations of the Company and its Subsidiaries.

 

(g)          Consents and Approvals. No consent, approval, authorization, order,
registration, notice, filing, recording or qualification of or with any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the execution and
delivery by the Company of the Transaction Agreements, the performance by the
Company of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby, including the distribution of the
Rights, the sale, issuance and delivery of Offered Shares upon exercise of the
Rights and the Investor Shares to the Investor hereunder, except (i) the
registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the issuance of the Rights and the Offered Shares pursuant to the
exercise of Rights, and (ii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase of the Investor Shares by the
Investor or the distribution of the Rights and the sale of Shares to holders of
Rights.

 

 7 

 



 

(h)          Arm’s Length. The Company acknowledges and agrees that the Investor
is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in
connection with determining the terms of the Rights Offering) and not as a
financial advisor or a fiduciary to, or an agent of, the Company or any other
person or entity. Additionally, the Investor is not advising the Company or any
other person or entity as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Investor shall not have any responsibility or liability to the Company,
its Affiliates, or their respective shareholders, directors, officers,
employees, advisors or other representatives with respect thereto. Any review by
the Investor of the Company, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Investor and shall not be on behalf of the Company, its Affiliates, or
their respective shareholders, directors, officers, employees, advisors or other
representatives and shall not affect any of the representations or warranties
contained herein or the remedies of the Investor with respect thereto.

 

(i)          Company SEC Documents. Since January 1, 2014, the Company has filed
or submitted all required reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated therein)
(“Company SEC Documents”) with the Securities and Exchange Commission (the
“Commission”). As of their respective dates, each of the Company SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations of the Commission promulgated thereunder applicable to
such Company SEC Documents. The Company has filed with the Commission all
“material contracts” (as such term is defined in Item 601(b)(10) of Regulation
S-K under the Exchange Act) that are required to be filed as exhibits to the
Company SEC Documents and there are no contracts or other documents that are
required under the Exchange Act to be described in the Company SEC Documents
that are not so described. No Company SEC Document filed after January 1, 2014,
when filed, or, in the case of any Company SEC Document amended or superseded
prior to the date of this Agreement, then on the date of such amending or
superseding filing, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Any Company SEC Documents filed with the Commission prior to the
Closing Date, when filed, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading.

 

(j)          Financial Statements. The financial statements and the related
notes of the Company and its consolidated Subsidiaries included or incorporated
by reference in the Company SEC Documents, and to be included or incorporated by
reference in the Rights Offering Registration Statement, the Rights Offering
Prospectus and the Shelf Registration Statement, comply or will comply, as the
case may be, in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects the financial position, results of operations and cash flows
of the Company and its Subsidiaries as of the dates indicated and for the
periods specified, subject, in the case of the unaudited financial statements,
to absence of disclosure normally made in footnotes and to customary year-end
adjustments which shall not be material; such financial statements have been
prepared in conformity with U.S. generally accepting accounting principles
(“GAAP”) applied on a consistent basis throughout the periods covered thereby,
and the supporting schedules included or incorporated by reference in the
Company SEC Documents, and to be included or incorporated by reference in the
Rights Offering Registration Statement, the Rights Offering Prospectus and the
Shelf Registration Statement, present fairly the information required to be
stated therein in all material respects; and the other financial information
included or incorporated by reference in the Company SEC Documents, and to be
included or incorporated by reference in the Rights Offering Registration
Statement, the Rights Offering Prospectus and the Shelf Registration Statement,
has been or will be derived from the accounting records of the Company and its
Subsidiaries and presents fairly or will present fairly the information shown
thereby in all material respects.

 

 8 

 



 

(k)          Rights Offering Registration Statement, Rights Offering Prospectus
and the Shelf Registration Statement. The Rights Offering Registration Statement
or any post-effective amendment thereto, and the Shelf Registration Statement,
will comply in all material respects with the Securities Act, and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and as of the applicable filing date of the Rights Offering
Prospectus and any amendment or supplement thereto and as of the Closing Date,
the Rights Offering Prospectus will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. On the date the Rights are
distributed to Eligible Holders and the Expiration Date, the Investment Decision
Package will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Each Issuer Free Writing Prospectus, at the time of use
thereof, when considered together with the other components of the Investment
Decision Package, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Each Preliminary Rights Offering Prospectus, at the time
of filing thereof, will comply in all material respects with the Securities Act
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, the Company makes no representation
and warranty with respect to any statements or omissions made in reliance on and
in conformity with information relating to the Investor furnished to the Company
in writing by the Investor expressly for use in the Rights Offering Registration
Statement and the Rights Offering Prospectus and any amendment or supplement
thereto.

 

For the purposes of this Agreement, (i) the term “Rights Offering Registration
Statement” means the Registration Statement on Form S-3 to be filed with the
Commission relating to the Rights Offering, including all exhibits thereto and
any post-effective amendment thereto that becomes effective; (ii) the term
“Rights Offering Prospectus” means the final prospectus contained in the Rights
Offering Registration Statement at the Securities Act Effective Date (including
information, if any, omitted pursuant to Rule 430A and subsequently provided
pursuant to Rule 424(b) under the Securities Act), and any amended form of such
prospectus provided under Rule 424(b) under the Securities Act or contained in a
post-effective amendment to the Rights Offering Registration Statement; (iii)
the term “Investment Decision Package” means the Rights Offering Prospectus,
together with any Issuer Free Writing Prospectus used by the Company to offer
the Shares to Eligible Holders pursuant to the Rights Offering, (iv) the term
“Issuer Free Writing Prospectus” means each “issuer free writing prospectus” (as
defined in Rule 433 of the rules promulgated under the Securities Act) prepared
by or on behalf of the Company or used or referred to by the Company in
connection with the Rights Offering, and (v) the term “Preliminary Rights
Offering Prospectus” means each prospectus included in the Rights Offering
Registration Statement (and any amendments thereto) before it becomes effective,
any prospectus filed with the Commission pursuant to Rule 424(a) under the
Securities Act and the prospectus included in the Rights Offering Registration
Statement, at the time of effectiveness that omits information permitted to be
excluded under Rule 430A under the Securities Act.

 

 9 

 



 

(l)          Absence of Certain Changes. Since January 1, 2014, other than as
disclosed in the Company SEC Documents prior to the date hereof, and except for
actions to be taken pursuant to the Transaction Agreements:

 

(i)          there has not been any change in the capital stock from that set
forth in Section 3(d) or in long-term debt of the Company or any of its
Subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock;

 

(ii)         the Company has not incurred any material liability other than in
the ordinary course of business; and

 

(iii)        no event, fact or circumstance has occurred which has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(m)          No Violation or Default; Compliance with Laws. Neither the Company
nor any of its Subsidiaries is in violation of its charter or by-laws or similar
organizational documents. Neither the Company nor any of its Subsidiaries is in
material default, and no event has occurred that, with notice or lapse of time
or both, would constitute such a material default, in the due performance or
observance of any material term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other material agreement
or instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject. Neither
the Company nor any of its Subsidiaries is, or has been at any time since
January 1, 2014, in violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
that is material to the operations of the Company and its Subsidiaries.

 

(n)          Legal Proceedings. Except as described in the Company SEC Documents
filed prior to the date hereof, there are no (i) actions, suits or proceedings
(“Actions”) pending against the Company or any of its Subsidiaries, or (ii)
pending or threatened investigations or audits by any governmental or regulatory
authority, in each case that are that required under the Exchange Act to be
described in the Company SEC Documents or the Rights Offering Registration
Statement or that if determined adversely to the Company or any of its
Subsidiaries, would be material to the operations of the Company and its
Subsidiaries taken together as a whole. Except as described in the Company SEC
Documents filed prior to the date hereof, there are no outstanding orders,
writs, injunctions, decrees, stipulations, determinations or awards entered by
or with any governmental entity or addressed to or naming as a party the Company
or any Subsidiary, and there are no unsatisfied judgments, penalties or awards
against, relating to or affecting the Company or any Subsidiary.

 

 10 

 



 

(o)          Employee Benefit Matters.

 

(i)          The Company has made available to the Investor a true, correct and
complete copy of each welfare, benefit, retirement, employment, compensation,
incentive, stock option, restricted stock, stock appreciation right, phantom
equity, deferred compensation, change in control, severance, vacation, paid time
off, fringe-benefit and other similar agreement, plan, policy, program and other
arrangement (and any amendments thereto), whether or not reduced to writing, in
effect and covering one or more directors, officers or employees, former
directors, officers or employees and/or the beneficiaries or dependents of any
such director, officer or employee or former director, officer or employee of
the Company or any Subsidiary, that is maintained, sponsored, contributed to, or
required to be contributed to by Company or any Subsidiary, or under which the
Company or any Subsidiary has or may have any liability for premiums or benefits
(each, a “Benefit Plan”).

 

(ii)         Except as disclosed to the Investor prior to the date hereof or
specifically disclosed in the Company SEC Documents filed prior to the date
hereof, no Benefit Plan provides benefits or coverage in the nature of health,
life or disability insurance following retirement or other termination of
employment or service with the Company, as a director, officer or employee of
the Company.

 

(iii)        Except as disclosed to the Investor prior to the date hereof or
specifically disclosed in the Company SEC Documents filed prior to the date
hereof, there have not been, nor are there presently, any benefits or other
amounts paid or payable to any current or former director of the Company or any
affiliate thereof.

 

(iv)        There is no pending or threatened Action relating to a Benefit Plan,
and no Benefit Plan has within the three (3) years prior to the date hereof been
the subject of an examination or audit by a governmental entity or is the
subject of an application or filing under, or is a participant in, an amnesty,
voluntary compliance, self-correction or similar program sponsored by any
governmental entity.

 

(p)          No Broker’s Fees. Neither the Company nor any of its Subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to any brokerage commission, finder’s
fee or like payment in connection with the Rights Offering or the sale of the
Investor Shares.

 

(q)          No Registration Rights. Except as provided for pursuant to this
Agreement, the Registration Rights Agreement and the MFP Backstop Agreement, and
except as disclosed to the Investor prior to the date hereof or specifically
disclosed in the Company SEC Documents filed prior to the date hereof, no person
has the right to require the Company or any of its Subsidiaries to register any
securities for sale under the Securities Act.

 

 11 

 



 

(r)          Charter; Take-Over Statutes. The Board of Directors and Audit
Committee of the Board of Directors have each taken (or shall have taken by the
Closing Date) all necessary action to waive and/or approve the Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby and for purposes of Article Fourteenth of the Company’s certificate of
incorporation. The holder of the Series A preferred stock and the Series A
Director (as defined in the Company’s certificate of incorporation) have each
taken (or shall have taken by the Closing Date) all necessary action to approve
the Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby for purposes of the Company’s certificate of incorporation.
No “fair price,” “moratorium,” “control share acquisition”, “business
combination” or other similar anti-takeover statute or regulation (a “Takeover
Statute”) is applicable to the Company, the Common Stock, the sale and issuance
of the Offered Shares and the Investor Shares or the other transactions
contemplated by the Transaction Agreements.

 

(s)          Transactions with Affiliates. Except as disclosed to the Investor
in writing prior to the date hereof or specifically disclosed in the Company SEC
Documents, (i) there are no contracts, agreements, arrangements, understandings
(in each case whether written or oral), liabilities or obligations between the
Company or any Subsidiary, on the one hand, and any current or former officer or
director of the Company or any Subsidiary (or any of their respective affiliates
or immediate family members), on the other hand, (ii) neither the Company nor
any Subsidiary provides or causes to be provided any assets, services or
facilities to any person described in clause (i) of this Section 3(s), (iii) no
person described in clause (i) of this Section 3(s) provides or causes to be
provided any assets, services or facilities to the Company or any Subsidiary, or
derives any benefit from any assets, services or facilities of the Company or
any Subsidiary (other than as explicitly contemplated by the terms of such
person’s employment by the Company or any Subsidiary).

 

(t)          No Material Misstatements. No representation or warranty made by
the Company in this Agreement or any other Transaction Agreement contains an
untrue statement of a material fact or omits to state a material fact required
to be stated herein or therein or necessary to make the statements contained
herein or therein not misleading.

 

(u)          No Solicitation. Neither the Company nor any agent acting on its
behalf has solicited or will solicit any offers to sell or has offered to sell
or will offer to sell all or any part of the Investor Shares to any Person or
Persons so as to bring the sale of such Investor Shares to the Investor within
the registration provisions of the Securities Act or any state securities laws.

 

4.          Representations and Warranties of the Investor. The Investor
represents and warrants to, and agrees with the Company, as set forth below.
Except for representations, warranties and agreements that are expressly limited
as to their date, each representation, warranty and agreement is made as of the
date hereof and as of the Closing Date after giving effect to the transactions
contemplated hereby:

 

(a)          Authority. The Investor has the requisite power and authority to
enter into, execute and deliver each Transaction Agreement to which it will be a
party as contemplated by this Agreement and to perform its obligations hereunder
and thereunder and consummate the transactions contemplated hereby and thereby,
including the subscription for the Investor Shares. The Investor has taken all
necessary action required for the due authorization, execution, delivery and
performance by it of this Agreement, including the subscription for the Investor
Shares.

 

 12 

 

  

(b)          Execution and Delivery; Enforceability. Each Transaction Agreement
to which the Investor is a party as contemplated by this Agreement has been, or
prior to its execution and delivery at the Closing Date will be, duly and
validly executed and delivered by the Investor, and each such document
constitutes, or will constitute, the valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms subject
to (i) bankruptcy, insolvency, moratorium and other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding at law or in equity).

 

(c)          No Registration. The Investor understands that the Investor Shares
have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.

 

(d)          Investment Intent. The Investor is acquiring the Investor Shares
for investment for its own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities laws, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same, except in compliance with applicable securities laws.

 

(e)          Securities Laws Compliance. The Investor Shares will not be offered
for sale, sold or otherwise transferred by the Investor except pursuant to a
registration statement or in a transaction exempt from, or not subject to,
registration under the Securities Act and any applicable state securities laws.

 

(f)          Sophistication. The Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Investor Shares being acquired hereunder. The
Investor is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act or an “accredited investor” within the meaning of Rule
501 of Regulation D under the Securities Act. The Investor understands and is
able to bear any economic risks associated with such investment (including,
without limitation, the necessity of holding the Investor Shares for an
indefinite period of time). Without derogating from or limiting the
representations and warranties of the Company, the Investor acknowledges that it
has been afforded the opportunity to ask questions and receive answers
concerning the Company and to obtain additional information that it has
requested to verify the information contained herein.

 

(g)          Legended Securities. The Investor understands and acknowledges that
upon the original issuance thereof, and until such time as the same is no longer
required under any applicable requirements of the Securities Act or applicable
state securities laws, the Investor Shares shall be represented by a certificate
bearing the following legend (the “Securities Act Legend”):

 

 13 

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE HOLDER
HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION
THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY PURSUANT
TO (1) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (2) AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

 

The Investor further understands and acknowledges that upon the original
issuance thereof, and until such time as the Board of Directors of the Company
deems it no longer necessary or advisable under the Company’s charter or
otherwise, the certificate representing the Investor Shares shall also bear the
following legend (the “NOL Legend”):

 

“THE CERTIFICATE OF INCORPORATION, AS AMENDED (THE “CERTIFICATE OF
INCORPORATION”), OF THE CORPORATION CONTAINS RESTRICTIONS PROHIBITING THE
TRANSFER (AS DEFINED IN THE CERTIFICATE OF INCORPORATION) OF ANY STOCK OF THE
CORPORATION (INCLUDING THE CREATION OR GRANT OF CERTAIN OPTIONS) WITHOUT THE
PRIOR AUTHORIZATION OF THE BOARD OF DIRECTORS OF THE CORPORATION (THE “BOARD OF
DIRECTORS”) IF SUCH TRANSFER AFFECTS THE PERCENTAGE OF STOCK OF THE CORPORATION
(WITHIN THE MEANING OF SECTION 382 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER) THAT
IS TREATED AS OWNED BY A HOLDER OF 4.75% OR MORE OF THE OUTSTANDING STOCK, AS
DETERMINED UNDER THE CODE AND SUCH TREASURY REGULATIONS (A “SUBSTANTIAL
STOCKHOLDER”). IF THE TRANSFER RESTRICTIONS ARE VIOLATED, THEN THE TRANSFER WILL
BE VOID AB INITIO AND THE PURPORTED TRANSFEREE OF THE STOCK WILL BE REQUIRED TO
TRANSFER EXCESS SECURITIES TO THE CORPORATION’S AGENT. IN THE EVENT OF A
TRANSFER WHICH DOES NOT INVOLVE SECURITIES OF THE CORPORATION WITHIN THE MEANING
OF THE DELAWARE GENERAL CORPORATION LAW (“INDIRECT SECURITIES”) BUT WHICH WOULD
VIOLATE THE TRANSFER RESTRICTIONS, THE PURPORTED TRANSFEREE (OR THE RECORD
OWNER) OF THE INDIRECT SECURITIES WILL BE REQUIRED TO TRANSFER SUFFICIENT
INDIRECT SECURITIES PURSUANT TO THE TERMS PROVIDED FOR IN THE CERTIFICATE OF
INCORPORATION TO CAUSE THE SUBSTANTIAL STOCKHOLDER TO NO LONGER BE IN VIOLATION
OF THE TRANSFER RESTRICTIONS. THE CORPORATION WILL FURNISH WITHOUT CHARGE TO THE
HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE RELEVANT GOVERNING DOCUMENTS,
CONTAINING THE ABOVE-REFERENCED TRANSFER RESTRICTIONS, UPON WRITTEN REQUEST TO
THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.”

 

 14 

 

 

The foregoing Securities Act Legend shall be promptly removed from Investor
Shares and the Company shall issue, or cause to be issued, to the Investor a
certificate for such Investor Shares without such legend or any other legend
(other than the NOL Legend), or, if so requested by the Investor, by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if one of the following conditions is met: (a) such Investor Shares are
eligible for resale pursuant to Rule 144 of the Securities Act without regard to
any volume limitations; (b) in connection with a sale, assignment or other
transfer of such Investor Shares, the Investor provides the Company with an
opinion of counsel, in a generally acceptable form to the Company and its
transfer agent, to the effect that such sale, assignment or transfer of such
Investor Shares may be made without registration under the applicable
requirements of the Securities Act and that the legend can be removed from the
Investor Shares; or (c) the Investor Shares are registered and sold pursuant to
an effective registration statement for resale under the Securities Act
(including pursuant to the Shelf Registration Statement).

 

Any fees (with respect to the transfer agent or otherwise) associated with the
removal of such legend shall be borne by the Company. Following the effective
date of the Shelf Registration Statement, or at such time as a Securities Act
Legend is no longer required for any Investor Shares, the Company will use its
commercially reasonable efforts to no later than three (3) trading days
following the delivery by the Investor to the Company or its transfer agent
(with notice to the Company) of a legended certificate representing such
Investor Shares (endorsed or with stock powers attached and otherwise in form
necessary to effect the reissuance and/or transfer), deliver or cause to be
delivered to the Investor a certificate representing such Investor Shares that
is free from all restrictive and other legends (other than the NOL Legend). The
Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 4(g). Certificates for Investor Shares subject to legend removal
hereunder may be transmitted by the transfer agent to such Investor by crediting
the account of such Investor’s prime broker with DTC as directed by such
Investor.

 

(h)          No Conflict. The execution and delivery by the Investor of each of
the Transaction Agreements to which it is a party and the compliance by the
Investor with all of the provisions hereof and thereof and the consummation of
the transactions contemplated herein and therein (including the subscription for
and purchase of the Investor Shares by the Investor) (i) will not conflict with,
or result in a breach or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result, in the acceleration of, or the creation of any lien under, any
indenture, mortgage, deed of trust, loan agreement or other material agreement
or instrument to which the Investor is a party or by which the Investor is bound
or to which any of the property or assets of the Investor is subject, (ii) will
not result in any violation of the provisions of the certificate of
incorporation or bylaws or comparable organizational documents of the Investor
and (iii) will not result in any material violation of, or any termination or
material impairment of any rights under, any law, rule or regulation, any
license, authorization, injunction, judgment, order, decree, rule or regulation
of any court or governmental agency or body having jurisdiction over the
Investor or any of its properties, except in any such case described in
subclause (i) for any conflict, breach, violation, default, acceleration or lien
which has not and would not reasonably be expected, individually or in the
aggregate, to prohibit, materially delay or materially and adversely impact the
Investor’s performance of its obligations under this Agreement.

 

 15 

 



 

(i)          Consents and Approvals. No consent, approval, authorization, order,
registration, notice, filing, recording or qualification of or with any court or
governmental agency or body having jurisdiction over the Investor or any of its
or his properties is required for the execution and delivery by the Investor of
the Transaction Agreements to which it is a party, performance by the Investor
of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby, except for any consent, approval,
authorization, order, registration or qualification which, if not made or
obtained, has not and would not reasonably be expected, individually or in the
aggregate, to prohibit, materially delay or materially and adversely impact the
Investor’s performance of its or his obligations under this Agreement.

 

(j)          Arm’s Length. The Investor acknowledges and agrees that the Company
is acting solely in the capacity of an arm’s length contractual counterparty to
the Investor with respect to the transactions contemplated hereby (including in
connection with determining the terms of the Rights Offering) and not as a
financial advisor or a fiduciary to or an agent of, the Investor. Additionally,
without derogating from or limiting the representations and warranties of the
Company, the Investor is not relying on the Company for any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Without
derogating from or limiting the representations and warranties of the Company,
the Investor shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby.

 

(k)          Share Ownership. As of the date hereof, based on the methodology
for calculating shares beneficially owned pursuant to Rules 13d-3 and 16a-1 of
the Exchange Act, the Investor beneficially owns 3,369,444 shares of Common
Stock.

 

(l)          Information Furnished. Information relating to the Investor
furnished to the Company in writing by the Investor expressly for use in the
Rights Offering Registration Statement and Shelf Registration Statement will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

5.          Covenants of the Company. Without derogating from the obligations of
the Company set forth elsewhere in this Agreement, the Company agrees with the
Investor as set forth below.

 

(a)          Rights Offering Registration Statement.

 

(i)          As promptly as practicable following the date of this Agreement,
the Company shall prepare and file a Rights Offering Registration Statement.

 

 16 

 



 

(ii)         The Rights Offering Registration Statement when filed with the
Commission shall be substantially consistent in all material respects with the
last form of such document provided to the Investor and its counsel to review
prior to the filing thereof. The Company shall: (x) provide the Investor with a
reasonable opportunity to review the Rights Offering Registration Statement
prior to its filing with the Commission and shall duly consider in good faith
any comments of the Investor and its counsel; (y) advise the Investor promptly
of the time when the Rights Offering Registration Statement has been filed or
when the Rights Offering Registration Statement has become effective or any
Rights Offering Prospectus or Rights Offering Prospectus supplement has been
filed and shall furnish the Investor with copies thereof; and (z) advise the
Investor promptly after it receives notice of any comments or inquiries by the
Commission (and furnish the Investor with copies of any correspondence related
thereto), of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Rights Offering Registration Statement,
of the initiation or threatening of any proceeding for any such purpose, or of
any request by the Commission for the amending or supplementing the Rights
Offering Registration Statement or for additional information, and in each such
case, provide the Investor with a reasonable opportunity to review any such
comments, inquiries, request or other communication from the Commission and to
review any amendment or supplement to the Rights Offering Registration Statement
before any filing with the Commission, and to duly consider in good faith any
comments consistent with this Agreement and any other reasonable comments of the
Investor and its counsel and in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Rights Offering
Registration Statement or suspending any such qualification, to use promptly its
commercially reasonable efforts to obtain its withdrawal.

 

(iii)        The Company shall use its commercially reasonable efforts to have
the Rights Offering Registration Statement declared effective by the Commission
as promptly as practicable after such filing. The Company shall take all action
as may be reasonably necessary or advisable so that the Rights Offering and the
issuance and sale of the Investor Shares and the other transactions contemplated
by this Agreement will be effected in accordance with the applicable provisions
of the Securities Act and the Exchange Act and any state or foreign securities
or Blue Sky laws.

 

(iv)        If at any time prior to the Expiration Time, any event occurs as a
result of which the Investment Decision Package, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it shall be necessary to amend or supplement the Investment Decision Package to
comply with applicable law, the Company will promptly notify the Investor of any
such event and prepare an amendment or supplement to the Investor Decision
Package that is reasonably acceptable in form and substance to the Investor that
will correct such statement or omission or effect such compliance.

 

(b)          Company Expenses. The Company will pay all of its expenses
associated with the Rights Offering, issuance of the Investor Shares,
preparation, negotiation and execution of all Transaction Agreements and the
transactions contemplated hereby and thereby, including, without limitation,
filing and printing fees, fees and expenses of any subscription and information
agents, its counsel and accounting fees and expenses, costs associated with the
Rights Offering Registration Statement, the Shelf Registration Statement and
with clearing the Shares offered thereby for sale under applicable state
securities laws.

 

(c)          Commercially Reasonable Efforts. The Company shall use its
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable on its
part under this Agreement and applicable laws to cooperate with the Investor and
to consummate and make effective the transactions contemplated by this
Agreement, including:

 

 17 

 



 

(i)          preparing and filing as promptly as practicable all documentation
to effect all necessary notices, reports and other filings and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
governmental entity;

 

(ii)         defending any lawsuits or other actions or proceedings, whether
judicial or administrative, challenging this Agreement or any other agreement
contemplated by this Agreement or the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining order entered by any court or other governmental entity vacated or
reversed; and

 

(iii)        executing, delivering and filing, as applicable, any additional
ancillary instruments or agreements reasonably necessary to consummate the
transactions contemplated by this Agreement and to fully carry out the purposes
of this Agreement and the transactions contemplated hereby and thereby.

 

(d)          Rule 144. The Company will use its commercially reasonable efforts
to timely file all reports and other documents required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the Commission thereunder (or, if the Company is not required to file such
reports, it will, upon the request of the Investor, make publicly available such
information as necessary to permit sales pursuant to Rule 144 of the Securities
Act), and will use commercially reasonable efforts to take such further action
as the Investor may reasonably request, all to the extent required from time to
time to enable the Investor to sell Investor Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
of the Securities Act.

 

(e)          Registration Rights Agreement. At or prior to the Closing Date, the
Company shall enter into the Registration Rights Agreement with the Investor
pursuant to which the Company agrees to register all of the Shares purchased by
the Investor pursuant to the Rights Offering and this Agreement.

 

6.          Additional Covenants of the Investor. Without derogating from the
obligations of the Investor set forth elsewhere in this Agreement, the Investor
agrees with the Company:

 

(a)          Information. The Investor shall provide the Company with such
information as the Company reasonably requests regarding the Investor for
inclusion in the Rights Offering Registration Statement and Shelf Registration
Statement.

 

(b)          Cooperation. The Investor shall cooperate with the Company in
taking all action necessary to consummate the transactions contemplated by this
Agreement, including executing, delivering and filing, as applicable, any
additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement and to fully carry out the purposes
of this Agreement and the transactions contemplated hereby and thereby.

 

 18 

 



 

7.          [Intentionally Omitted.]

 

8.          Indemnification and Contribution.

 

(a)          Whether or not the Rights Offering, the issuance of the Investor
Shares to the Investor or the other transactions contemplated hereby are
consummated or this Agreement is terminated, the Company (in such capacity, the
“Indemnifying Party”) shall indemnify and hold harmless the Investor, its
Affiliates and their respective officers, directors, members, managers,
partners, employees, agents, advisors and controlling persons (each, an
“Indemnified Person”) from and against any and all losses, claims, damages,
liabilities, amounts paid in settlement and reasonable expenses, joint or
several (“Losses”) incurred by such Indemnified Person or to which any such
Indemnified Person may become subject arising out of or in connection with any
claim, challenge, litigation, investigation or proceeding (“Proceedings”)
arising out of or relating to the Rights Offering, this Agreement or the other
Transaction Agreements, the Rights Offering Registration Statement, any
Preliminary Rights Offering Prospectus, the Rights Offering Prospectus, any
Issuer Free Writing Prospectus, the Investment Decision Package, any amendment
or supplement thereto or the transactions contemplated by any of the foregoing
and shall reimburse such Indemnified Persons for any reasonable legal fees and
expenses or other out-of-pocket expenses incurred in connection with
investigating, responding to or defending any of the foregoing; provided that
the foregoing indemnification will not apply to Losses to the extent that they
resulted from (i) gross negligence or willful misconduct on the part of such
Indemnified Person or (ii) statements or omissions in the Rights Offering
Registration Statement, any Preliminary Rights Offering Prospectus, the Rights
Offering Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto made in reliance upon or in conformity with information
relating to such Indemnified Person furnished to the Company in writing by or on
behalf of such Indemnified Person expressly for use in the Rights Offering
Registration Statement, any Rights Offering Preliminary Prospectus, the Rights
Offering Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person (except as set forth in the proviso to the
immediately preceding section) or insufficient to hold it harmless, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Losses in such proportion as is
appropriate to reflect not only the relative benefits received by the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
but also the relative fault of the Indemnifying Party on the one hand and such
Indemnified Person on the other hand as well as any relevant equitable
considerations. The term “Affiliate” shall have the meaning ascribed to such
term in Rule 12b-2 under the Exchange Act, in effect on the date hereof.

 

 19 

 



 

(b)          Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided
that the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein, and, to the extent that it may elect by written
notice delivered to such Indemnified Person, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person; provided that if the
defendants in any such Proceedings include both such Indemnified Person and the
Indemnifying Party and such Indemnified Person shall have concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Indemnifying Party, such Indemnified Person shall have
the right to select separate counsel, which selection shall be subject to the
reasonable approval of the Indemnifying Party, to assert such legal defenses and
to otherwise participate in the defense of such Proceedings on behalf of such
Indemnified Person. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election so to assume the defense of such Proceedings
and approval by such Indemnified Person of counsel, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person thereafter in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) such Indemnified Person shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one firm of counsel, plus local counsel, in any jurisdiction
representing the Indemnified Person), (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to such Indemnified Person to represent
such Indemnified Person within a reasonable time after notice of commencement of
the Proceedings or (iii) the Indemnifying Party shall have authorized in writing
the employment of counsel for such Indemnified Person.

 

(c)          The Indemnifying Party shall not be liable for any settlement of
any Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Proceeding is consummated with the written consent of the Indemnifying Party or
if there is a final judgment for the plaintiff in any such Proceedings, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Section 8. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
Proceedings in respect of which indemnity has been sought hereunder by such
Indemnified Person unless (i) such settlement includes an unconditional release
of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) such settlement does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person.

 

 20 

 



 

(d)          Given that an Indemnified Person may be entitled to indemnification
(a “Jointly Indemnifiable Claim”) from both the Company, pursuant to this
Agreement, and from any other Person, whether pursuant to applicable law, any
indemnification agreement, the organizational documents of such Person or
otherwise (the “Indemnitee-Related Entities”), the Company acknowledges and
agrees that the Company shall be fully and primarily responsible for the payment
to the Indemnified Person in respect of indemnification and advancement of
expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnified Person may have from the Indemnitee-Related Entities.
Under no circumstance shall the Company be entitled to any right of subrogation
or contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnified Person may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnified Person or the obligations of the
Company hereunder. In the event that any of the Indemnitee-Related Entities
shall make any payment to the Indemnified Person in respect of indemnification
or advancement of expenses with respect to any Jointly Indemnifiable Claim, the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnified Person
against the Company, and the Indemnified Person shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-Related Entities effectively to bring suit to
enforce such rights. Each of the Indemnitee-Related Entities shall be
third-party beneficiaries with respect to this Section 8(d), entitled to enforce
this Section 8(d) against the Company as though each such Indemnitee-Related
Entity were a party to this Agreement.

 

9.          Survival of Representations and Warranties. The representations and
warranties made in this Agreement will survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
notwithstanding any investigation at any time made by or on behalf of any party
hereto until the date that is one year after the Closing Date and the covenants
shall survive in accordance with their specific terms; provided, however, the
representations and warrants contained in Sections 3(b), (c), (d), (e) and (g)
and Sections 4(a), (b) and (i) shall survive indefinitely.

 

10.         Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned prior to the Closing Date:

 

(a)          by mutual written consent of the Company and the Investor;

 

(b)          by the Investor, with written notice to the Company:

 

(i)          if the Rights Offering Registration Statement has not been declared
effective by the Commission and the Rights Offering Commencement Date has not
occurred by February 12, 2016;

 

(ii)         after February 12, 2016; provided, that the Closing Date has not
occurred by such date other than as a result of a breach by the Investor of any
of its obligations pursuant to this Agreement; or

 

(iii)        if, after the date hereof, there shall have occurred (w) a material
adverse change in the financial markets in the United States, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, or (x) a suspension or material
limitation on trading, or minimum or maximum prices for trading have been fixed,
or maximum ranges for prices have been required, by any securities exchange or
by such system or by order of the Commission, the New York Stock Exchange or any
other governmental authority, or (y) a material disruption in commercial banking
or securities settlement or clearance services in the United States, or (z) a
declaration of a banking moratorium by either Federal or New York authorities.

 

 21 

 



 

(c)          by the Company, with written notice to the Investor:

 

(i)          after February 12, 2016; provided, that the Closing Date has not
occurred by such date other than as a result of a breach by the Company of any
of its obligations pursuant to this Agreement; or

 

(ii)         if, after the date hereof, there shall have occurred (w) a material
adverse change in the financial markets in the United States, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, or (x) a suspension or material
limitation on trading, or minimum or maximum prices for trading have been fixed,
or maximum ranges for prices have been required, by any securities exchange or
by such system or by order of the Commission, the New York Stock Exchange or any
other governmental authority, or (y) a material disruption in commercial banking
or securities settlement or clearance services in the United States, or (z) a
declaration of a banking moratorium by either Federal or New York authorities.

 

(d)          If this Agreement is terminated, provided that there was no breach
of any representations, warranties or covenants in this Agreement by the
Investor at the date of termination which breach had materially delayed or
materially adversely impacted the Investor’s or the Company’s performance of
their respective obligations under this Agreement, the Company shall pay the
Investor any Transaction Expenses due and payable hereunder that have not been
paid theretofore. Payment of the amounts due under this Section 10(d) will be
made no later than the close of business on the third (3rd) Business Day
following the date of such termination by wire transfer of immediately available
funds in U.S. dollars to an account or accounts specified by the Investor to the
Company. The provision for the payment of the Transaction Expenses is an
integral part of the transactions contemplated by this Agreement and without
this provision the Investor would not have entered into this Agreement.

 

(e)          Upon termination under this Section 10, all rights and obligations
of the parties under this Agreement shall terminate without any liability of any
party to any other party except that (x) nothing contained herein shall release
any party hereto from liability for any willful breach and (y) the covenants and
agreements made by the parties herein in Section 2, and Section 8 and Sections
10 through 16 will survive indefinitely in accordance with their terms.

 

11.         Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (and will be deemed
to have been duly given upon receipt) if delivered personally, sent via
electronic transmission or facsimile (with confirmation), mailed by registered
or certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

 

(a)          If to the Company:

 

Trinity Place Holdings Inc.
717 Fifth Avenue, Suite 1303
New York, New York 10022
Attention:  Chief Executive Officer and Chief Financial Officer
Fax: (212) 235-2199

Email:  matt.messinger@tphs.com and richard.pyontek@tphs.com

 

with a copy (which shall not constitute notice) to:

 

 22 

 

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: John Bessonette
Fax: (212) 715-8044
Email:  jbessonette@kramerlevin.com

 

(b)          If to the Investor:

 

Third Avenue Trust, on behalf of Third Avenue Real Estate Value Fund

c/o Third Avenue Management LLC
622 Third Avenue

New York, NY 10017
Attention: General Counsel
Email:  jhall@thirdave.com

 

12.         Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement may be assigned
by any of the parties (whether by operation of law or otherwise) without the
prior written consent of the other party. Except as provided in Section 8 with
respect to the Indemnified Persons, this Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement. Any Indemnified Persons shall be entitled to enforce and
rely on the provisions listed in the immediately preceding sentence as if they
were a party to this Agreement.

 

13.         Prior Negotiations; Entire Agreement. This Agreement (including the
agreements attached as exhibits to and the documents and instruments referred to
in this Agreement) constitutes the entire agreement of the parties and
supersedes all prior agreements, arrangements or understandings, whether written
or oral, between the parties with respect to the subject matter of this
Agreement, except that the parties hereto acknowledge that any confidentiality
agreements heretofore executed among the parties will continue in full force and
effect.

 

14.         GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE INVESTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.

 

 23 

 



 

15.         Counterparts. This Agreement may be executed in counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

16.         Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by all the parties
or, in the case of a waiver, by the party waiving compliance. No delay on the
part of any party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, nor will
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.

 

17.         Adjustment to Shares. If, prior to the Closing Date, the Company
effects a reclassification, stock split (including a reverse stock split), stock
dividend or distribution, recapitalization, merger, issuer tender or exchange
offer, or other similar transaction with respect to any shares of its capital
stock, references to the numbers of such shares and the prices therefore shall
be equitably adjusted to reflect such change and, as adjusted, shall, from and
after the date of such event, be subject to further adjustment in accordance
herewith.

 

18.         Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

 

 24 

 



 

19.         Publicity. The Company and the Investor shall consult with each
other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release prior to its public
issuance) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement; provided, however, that in no event
shall any such press release or other public announcement name the Investor
without its prior written consent. The Company shall consult with the Investor
prior to making any filings (and provide the Investor a reasonable opportunity
to review and comment on such filings) with any third party or any governmental
entity (including any national securities exchange or interdealer quotation
service) with respect to the transactions contemplated by this Agreement, except
as may be required by law or by the request of any governmental entity. Subject
to the Company’s foregoing obligations pursuant to this Section 19, nothing
contained in this Section 19 shall be interpreted to preclude the Company from
making any filing or disclosing any information in any filing, including with
the Commission, that the Company acting reasonably determines is necessary or
advisable; provided, however, that, if such filing names the Investor, the
Company shall obtain the prior approval of the Investor and take into account
any comments it may have thereto unless, in the opinion of counsel to the
Company, the filing is legally required to be made as proposed by the Company
without making changes to reflect such comments.

 

[Signature Page Follows]

 

 25 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

  

TRINITY PLACE HOLDINGS INC.       By: /s/ Matthew Messinger   Name:   Matthew
Messinger   Title:     President and Chief Executive Officer       THIRD AVENUE
TRUST, ON BEHALF OF THIRD AVENUE REAL ESTATE VALUE FUND   By: Third Avenue
Management LLC,     its investment advisor       By: /s/ W. James Hall   Name:  
W. James Hall   Title:   General Counsel

 

[Signature Page to Investment Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (“Agreement”), dated as of [__], 2015, is
made by and between Trinity Place Holdings Inc., a Delaware corporation (the
“Company”) and Third Avenue Trust, on behalf of Third Avenue Real Estate Value
Fund (the “Investor”).

 

WITNESSETH

 

WHEREAS, the Company has entered into that certain Investment Agreement dated as
of September 11, 2015 (the “Investment Agreement”) between the Company and the
Investor; and

 

WHEREAS, the Company has conducted a rights offering (the “Rights Offering”) by
distributing, at no charge, to each holder of record (as of a record date
determined by the Board (as defined below)) of shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), 0.248362 non-transferable
rights (the “Rights”), for each share of Common Stock held by such shareholder,
to purchase shares of Common Stock which Rights, if exercised in full by each
holder of record as of such record date, would provide gross proceeds to the
Company of Thirty Million Dollars ($30,000,000);

 

WHEREAS, in order to facilitate the Rights Offering and pursuant to the
Investment Agreement, the Investor agreed to exercise all of its Rights under
its Basic Subscription Privilege in the Rights Offering, upon the terms and
subject to the conditions set forth in the Investment Agreement; and

 

WHEREAS, in consideration of the Investor’s commitment to purchase certain
shares of Common Stock pursuant to, upon the terms, and subject to the
conditions set forth in the Investment Agreement, the Company has agreed to
provide registration rights to the Investor with respect to all of the Shares
purchased by the Investor pursuant to the Rights Offering and the Investment
Agreement (the “Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

Article I

 

Certain Definitions

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)          The term “Affiliate” means, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person; provided that, for the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

 A-1 

 

 

(b)          The term “Board” means the Board of Directors of the Company.

 

(c)          The term “Commission” means the United States Securities and
Exchange Commission or any successor agency.

 

(d)          The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

 

(e)          The term “Person” (but not “person”) means any individual, firm,
corporation, partnership, limited liability company, trust or other entity, and
shall include any successor (by merger or otherwise) of such entity.

 

(f)          The term “Purchase Price” means $6.00 per Share.

 

(g)          The term “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Investment Agreement.

 

Article II

 

REGISTRATION OF COMMON STOCK; INDEMNIFICATION

 

Section 2.01     Registrable Securities. For the purposes of this Agreement,
“Registrable Securities” means the Shares; provided that (i) any Shares of
Common Stock will cease to be Registrable Securities, and (ii) the Company will
not be obligated to maintain the effectiveness of the Shelf Registration
Statement (as defined below), and the Company’s obligations under Section 2.02
will cease, with respect to the Registrable Securities of a holder thereof (a
“Holder”) following the date on which (a) such securities have been sold or
otherwise transferred by the Holder thereof pursuant to an effective
registration statement; or (b) such securities are sold in accordance with Rule
144 (or any successor provision) promulgated under the Securities Act. The
period of time during which the Company is required to keep the Shelf
Registration Statement effective is referred to as the “Effectiveness Period.”

 

Section 2.02    Registration. Within ten (10) Business Days following the date
on which the Company consummates the Rights Offering and the transactions
contemplated by the Investment Agreement, the Company shall prepare and file a
resale registration statement on Form S-3 or another applicable form, if Form
S-3 is not then available, registering offers and sales of Registrable
Securities held by the Investor pursuant to Rule 415 under the Securities Act
(such registration statement together with all exhibits thereto and any
post-effective amendment thereto that becomes effective, the “Shelf Registration
Statement”). The Company may supplement the Shelf Registration Statement from
time to time to register securities other than Registrable Securities for sale
for the account of any Person; provided, however, that such supplement will be
permitted only so long as the Commission rules provide that such supplement does
not give the Commission the right to review the Shelf Registration Statement;
provided, further, that such supplement does not adversely affect the rights of
any Holder. Notwithstanding the foregoing or anything to the contrary in this
Article II, if the Company grants registration rights to one or more other
holders of its Common Stock that are more favorable to such holders than the
registration rights granted hereunder, with respect to underwritten offerings or
otherwise, the Company and holders of a majority of the Registrable Securities
hereunder shall in good faith amend this Agreement to reflect such more
favorable terms as reasonably as practicable.

 

 A-2 

 

 

Section 2.03    Registration Procedures. In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Article
II, the Company will use its best efforts to:

 

(a)          cause the Shelf Registration Statement (and any other related
registrations, qualifications or compliances as may be reasonably requested and
as would permit or facilitate the sale and distribution of all Registrable
Securities until the distribution thereof is complete) to become effective as
soon as practicable following the filing thereof but not later than 180 days
after the Closing Date (the “Scheduled Effective Date”);

 

(b)          prepare and file with the Commission the amendments and supplements
to the Shelf Registration Statement and the prospectus used in connection
therewith and take all other actions as may be necessary to keep the Shelf
Registration Statement continuously effective until the disposition of all
securities in accordance with the intended methods of disposition by the Holder
or Holders thereof set forth in the Shelf Registration Statement will be
completed, and to comply with the provisions of the Securities Act (to the
extent applicable to the Company) with respect to the dispositions;

 

(c)          (i) at least five (5) Business Days before filing with the
Commission, furnish to each Holder and its counsel (if any) copies of all
documents proposed to be filed with the Commission in connection with such
registration, which documents will be subject to the review and reasonable
comment of such Holder and its counsel; (ii) furnish to each Holder of
Registrable Securities a reasonable number of copies of the Shelf Registration
Statement, of each amendment and supplement thereto, and of the prospectus
included in the Shelf Registration Statement (including each preliminary
prospectus), in conformity with the requirements of the Securities Act, and the
other documents (including exhibits to any of the foregoing), as the Holder may
reasonably request, in order to facilitate the disposition of the Registrable
Securities owned by such Holder; and (iii) respond as promptly as practicable to
any comments received from the Commission with respect to each Shelf
Registration Statement or any amendment thereto and, as promptly as reasonably
possible, provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Shelf Registration Statement that
pertains to the Holders as “Selling Stockholders” but not any comments that
would result in the disclosure to the Holders of material and non-public
information concerning the Company.

 

 A-3 

 

 

(d)          register or qualify the Registrable Securities covered by the Shelf
Registration Statement under the securities or “blue sky” laws of the various
states as any Holder reasonably requests and do any and all other acts and
things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any jurisdiction;

 

(e)          provide a transfer agent and registrar for the Registrable
Securities covered by the Shelf Registration Statement not later than the
effective date of the Shelf Registration Statement;

 

(f)          notify the Holders promptly, and confirm such notice in writing,
(i)(A) when a prospectus as contained in the Shelf Registration Statement (a
“Prospectus”) or any Prospectus supplement or post-effective amendment has been
filed, and (B) with respect to a Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Shelf Registration Statement
or the initiation of any proceedings for that purpose, (iii) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (iv) of the existence of any fact or the happening
of any event that makes any statement made in such Shelf Registration Statement
or related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or which requires the making
of any changes in such Shelf Registration Statement, Prospectus or documents so
that, in the case of the Shelf Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) of the Company’s
reasonable determination that a post-effective amendment to a Shelf Registration
Statement would be appropriate, or (vi) of any request by the Commission or
other governmental authority for amendments or supplements to a Shelf
Registration Statement or related Prospectus or for additional information that
pertains to the Holders as “Selling Stockholders” or the “Plan of Distribution”;

 

(g)          enter into customary agreements (including, in the event the
Holders elect to engage an underwriter in connection with the Shelf Registration
Statement, an underwriting agreement containing customary terms and conditions)
and take all other actions as may be reasonably required in order to expedite or
facilitate the disposition of Registrable Securities; provided, however, that
the Company will not be liable for any underwriter’s fees, commissions and
discounts or similar expenses; and

 

(h)          make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement or any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible time.

 

 A-4 

 

 

Section 2.04     Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144 promulgated under the Securities Act;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act;

 

(c)          so long as a Holder owns any unregistered Registrable Securities,
furnish to the Holder upon any reasonable request a written statement by the
Company as to its compliance with the public information requirements of Rule
144 promulgated under the Securities Act and/or the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and any other reports and
documents of the Company as the Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing a Holder to sell any
Registrable Securities without registration (excluding any reports or documents
of the Company that the Company, in its sole discretion, deems confidential);
and

 

(d)          take such further action as any Holder may reasonably request to
enable such Holder to sell such Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act, including providing any legal opinions relating to
such sale pursuant to Rule 144.

 

Section 2.05     Registration and Selling Expenses. All expenses incurred by the
Company in connection with the Company’s performance of or compliance with this
Article II, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company (all expenses being called
“Registration Expenses”), will be paid by the Company. Each Holder may, at its
election, retain its own counsel and other representatives and advisors as it
chooses at its own expense; provided that the Company will pay the reasonable
fees and expenses of one counsel to the Holders incurred as part of reviewing
the Shelf Registration Statement and any Prospectuses and amendments related
thereto.

 

Section 2.06     Registration Statement Not Declared Effective. The Company and
the Holders agree that the Holders will suffer damages if (i) the Shelf
Registration Statement is not declared effective by the Commission on or prior
to the Scheduled Effective Date, or (ii) the length or frequency of Black-Out
Periods (as defined below) exceed the limits set forth in Section 2.07(a)
hereof. The Company and the Holders further agree that it would not be feasible
to ascertain the extent of such damages with precision. Accordingly, (x) if the
Shelf Registration Statement is not declared effective by the Commission on or
prior to the Scheduled Effective Date and on such date or at any time thereafter
the Company is not diligently and in good faith making commercially reasonable
efforts to have the Shelf Registration Statement declared effective, the Company
shall pay an amount in cash as liquidated damages to each Holder equal to one
percent (1%) of the Purchase Price of the Shares held by such Holder for each
thirty (30) day period after the Scheduled Effective Date during which the
Company is failing to make such efforts, up to a maximum of four percent (4%);
and (y) during the continuance of a Black-Out Period beyond the limits set forth
in Section 2.07(a) hereof, the Company shall pay an amount in cash as liquidated
damages to each Holder equal to one percent (1%) of the Purchase Price of the
Shares held by such Holder for each thirty (30) day period during the
continuance of a Black-Out Period beyond such limits, pro-rated as applicable
for any partial month, up to a maximum of four percent (4%).

 

 A-5 

 

 

Section 2.07     Certain Obligations of Holders.

 

(a)          Each Holder agrees that, upon receipt of any notice from the
Company of (i) the happening of any event of the kind described in Sections
2.03(f)(i)(A), 2.03(f)(ii), 2.03(f)(iii), 2.03(f)(iv), 2.03(f)(v) or 2.03(f)(vi)
hereof, or (ii) a determination by the Board that it is advisable to suspend use
of the Prospectus for a discrete period of time due to pending corporate
developments such as negotiation of a material transaction which the Company in
its sole discretion after consultation with legal counsel, determines it would
be obligated to disclose in the Shelf Registration Statement, which disclosure
the Company believes would be premature or otherwise inadvisable at such time or
would have a material adverse effect on the Company and its stockholders, such
Holder will forthwith discontinue disposition of such Registrable Securities
pursuant to the Shelf Registration Statement or Prospectus until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 2.03(b) hereof, or until such Holder is advised in writing by the
Company that the use of the applicable Prospectus may be resumed and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus. The period of time
in which the use of a Prospectus or Shelf Registration Statement is so suspended
shall be referred to as a “Black-Out Period.” The Company agrees to so advise
such Holder promptly of the commencement and termination of any such Black-Out
Period, and the Purchasers agree to keep the fact of such Black-Out Period
confidential. The Company shall not impose a Black-Out Period under this Section
2.07 for more than ninety (90) consecutive days and not more than twice in any
given twelve (12) month period; provided, that at least sixty (60) days must
pass between Black-Out Periods and the total aggregate length of all Black-Out
periods within any twelve (12) month period shall not exceed one hundred and
twenty (120) days. Notwithstanding the foregoing, the Company may suspend use of
any Shelf Registration Statement if the Commission’s rules and regulations
prohibit the Company from maintaining the effectiveness of a Shelf Registration
Statement because its financial statements are stale at a time when its fiscal
year has ended or it has made an acquisition reportable under Item 2.01 of Form
8-K or any other similar situation until the Company’s Form 10-K has been filed
or a Form 8-K, including any required pro forma or historical financial
statements, has been filed, respectively (provided that the Company shall use
its reasonable best efforts to cure any such situation as soon as possible so
that the Shelf Registration Statement can be used at the earliest possible
time).

 

(b)          As a condition to the closing and to the inclusion of its
Registrable Securities, each Holder will furnish to the Company the information
regarding the Holder as is legally required in connection with any registration,
qualification or compliance referred to in this Article II.

 

 A-6 

 

 

(c)          Each Holder hereby covenants with the Company not to make any sale
of the Registrable Securities pursuant to the Shelf Registration Statement
without effectively causing the prospectus delivery requirements under the
Securities Act to be satisfied.

 

(d)          Each Holder acknowledges and agrees that the Registrable Securities
sold pursuant to the Shelf Registration Statement are not transferable on the
books of the Company unless the stock certificate submitted to the transfer
agent evidencing the Registrable Securities, if applicable, is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with this Agreement and the
Shelf Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

 

(e)          Each Holder is hereby advised that the anti-manipulation provisions
of Regulation M under the Exchange Act may apply to sales of the Registrable
Securities offered pursuant to the Shelf Registration Statement and agrees not
to take any action with respect to any distribution deemed to be made pursuant
to the Shelf Registration Statement that constitutes a violation of Regulation M
under the Exchange Act or any other applicable rule, regulation or law.

 

(f)          [Intentionally omitted.]

 

(g)          The rights to cause the Company to register Registrable Securities
granted to the Holders by the Company under Section 2.02 may be assigned in
whole or in part by a Holder in connection with the transfer of such Registrable
Securities, provided, that: (i) the transfer of the Registrable Securities and
the rights to register such Registrable Securities are effected in accordance
with applicable securities laws, (ii) the transfer involves not less than fifty
percent (50%) of the Shares, (iii) the Holder gives prior written notice to the
Company, and (iv) the transferee agrees to comply with the terms and provisions
of this Agreement in a written instrument reasonably satisfactory in form and
substance to the Company and its counsel. Except as specifically permitted by
this Section 2.07, the rights of a Holder with respect to Registrable Securities
will not be transferable to any other Person, and any attempted transfer will
cause all rights of the Holder to registration of Registrable Securities under
this Article II to be forfeited, void ab initio and of no further force and
effect.

 

(h)          With the written consent of the Company and each Holder affected or
potentially affected by such proposed waiver, any provision of Sections 2.01,
2.02, 2.03, 2.04, 2.05, 2.06, 2.07 or 2.08 may be waived (either generally or in
a particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Upon the effectuation of each waiver,
the Company will promptly give written notice thereof to such Holders.

 

 A-7 

 

 

Section 2.08     Indemnification.

 

(a)          By the Company. The Company agrees to indemnify, to the fullest
extent permitted by law, each Holder of Registrable Securities being sold, its
directors, officers, employees, members, managers, partners, agents, and each
other Person, if any, who controls (within the meaning of the Securities Act and
the rules and regulations thereunder) such Holder (each, an “Indemnified
Person”) against all losses, claims, damages, liabilities, and expenses
(including legal fees and expenses and all costs incident to investigation or
preparation with respect to such losses, claims, damages, liabilities, and
expenses and to reimburse such Indemnified Person for such costs as incurred)
(collectively, the “Losses”) caused by, resulting from, or relating to any
untrue or alleged untrue statement of material fact contained in the Shelf
Registration Statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or a fact necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished to the Company by or on behalf of such Holder in
writing expressly for use therein or by such Holder’s failure to deliver a copy
of the Shelf Registration Statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Holder with a
sufficient number of copies of the same and notified such Holder of such
obligation. In connection with an underwritten offering and without limiting any
of the Company’s other obligations under this Agreement, the Company shall
indemnify such underwriters, their officers, directors, employees, and agents
and each Person who controls (within the meaning of the Securities Act and the
rules and regulations thereunder) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
of the Holders of Registrable Securities being sold.

 

(b)          By the Investor. In connection with any registration statement in
which a Holder of Registrable Securities is participating pursuant to this
Agreement, each such Holder will, if requested, furnish to the Company in
writing information regarding such Holder’s ownership of Registrable Securities
and, to the extent permitted by law, shall, severally and not jointly, indemnify
the Company, its directors, and each Person who controls (within the meaning of
the Securities Act and the rules and regulations thereunder) the Company against
all Losses caused by, resulting from, or relating to any untrue or alleged
untrue statement of material fact contained in the Shelf Registration Statement,
prospectus, or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is caused by and
contained in such information so furnished to the Company in writing by or on
behalf of such Holder expressly for use therein; provided, however, that each
Holder’s obligation to indemnify the Company hereunder shall be apportioned
between each Holder based upon the net amount received by each Holder from the
sale of Registrable Securities, as compared to the total net amount received by
all of the Holders of Registrable Securities sold pursuant to such registration
statement, no such Holder being liable to the Company in excess of such
apportionment; and provided, further (i) that each Holder’s obligation to
indemnify the Company hereunder shall be apportioned between each Holder as is
appropriate to reflect the relative fault of such Holder on the one hand, and of
each other Holder on the other, in connection with the statements or omissions
that resulted in such Losses. The relative fault of each Holder on the one hand,
and each other Holder on the other, shall be determined by reference to, among
other things, whether any untrue or any alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by such Holder and the parties’ relevant intent, knowledge,
information and opportunity to correct or prevent such statement or omission.

 

 A-8 

 

 

(c)          Notice. Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which its seeks indemnification; provided, however, that the failure to give
such notice shall not release the indemnifying party from its obligation, except
to the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

 

(d)          Defense of Actions. In any case in which any such action is brought
against any indemnified party and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not (so long as it shall continue to have
the right to defend, contest, litigate, and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party or if a conflict or potential conflict of interest
exists, in either of which event the indemnified party shall be reimbursed by
the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The indemnifying
party shall lose its right to defend, contest, litigate, and settle a matter if
it shall fail diligently to contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed). The indemnifying
party shall not, without the prior written consent of an indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity has been sought hereunder by such indemnified party unless (i)
such settlement includes an unconditional release of such indemnified party in
form and substance satisfactory to such indemnified party from all liability on
the claims that are the subject matter of such proceedings and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(e)          Jointly Indemnifiable Claims. Given that an Indemnified Person may
be entitled to indemnification (a “Jointly Indemnifiable Claim”) from both the
Company, pursuant to this Agreement, and from any other Person, whether pursuant
to applicable law, any indemnification agreement, the organizational documents
of such Person or otherwise (the “Indemnitee-Related Entities”), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnified Person in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnified Person may have
from the Indemnitee-Related Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnified Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnified Person or the obligations of the Company hereunder. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnified Person in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the Company, and the
Indemnified Person shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 2.08(e), entitled to enforce this Section 2.08(e) against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

 

 A-9 

 

 

(f)          Survival. The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.

 

(g)          Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances, including the relative fault
of such Person, in connection with the statements or omissions that resulted in
Losses. The relative fault of each Person shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Person and the parties’ relevant intent,
knowledge, information and opportunity to correct or prevent such statement or
omission. It is hereby agreed that it would not necessarily be equitable if the
amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, the Investor and any Affiliate of such Investor
shall not be required to make a contribution in excess of (i) the net amount
received by such Investor (or its Affiliate) from the sale of Registrable
Securities.

 

Article III

 

Miscellaneous

 

Section 3.01     Inconsistent Agreements. Without the prior written consent of
the Investor, the Company shall not enter into any registration rights agreement
that conflicts, or is inconsistent, with the provisions of Article II hereof.

  

 A-10 

 



 

Section 3.02     Specific Performance. Each of the Investor and the Company
acknowledge and agree that, in the event of any breach of this Agreement, the
non-breaching party or parties would be irreparably harmed and could not be made
whole by monetary damages. The Investor and the Company hereby agree that, in
addition to any other remedy to which the Investor may be entitled at law or in
equity, the Investor shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

 

Section 3.03     Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

Section 3.04     Entire Agreement. Except for the Investment Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

 

Section 3.05     Notices. All notices and other communications hereunder shall
be in writing and shall be delivered personally, by next-day courier, by
electronic or facsimile transmission, or telecopied with confirmation of receipt
to the parties at the addresses specified below (or at such other address for a
party as shall be specified by like notice; provided that notices of change of
address shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

 

If to the Company, to:

 

Trinity Place Holdings Inc.
717 Fifth Avenue, Suite 1303
New York, New York 10022
Attention: Chief Executive Officer and Chief Financial Officer
Fax: (212) 235-2199

Email:  matt.messinger@tphs.com and richard.pyontek@tphs.com

 

with a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: John Bessonette
Fax: (212) 715-8044
Email:  jbessonette@kramerlevin.com

 

 A-11 

 

 

If to the Investor or the Holder(s), to:

 

Third Avenue Trust, on behalf of Third Avenue Real Estate Value Fund

c/o Third Avenue Management LLC
622 Third Avenue

New York, NY 10017
Attention: General Counsel
Email:  jhall@thirdave.com

 

Section 3.06     Applicable Law. The substantive laws of the State of New York
shall govern the interpretation, validity, and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.

 

Section 3.07     Severability. The invalidity, illegality, or unenforceability
of one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

Section 3.08     Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

 

Section 3.09     No Third-Party Beneficiaries. Nothing in this Agreement creates
in any Person not a party to this Agreement (other than permitted assignees and
a Person indemnified pursuant to Section 2.08 hereof with respect to such
indemnification rights and any Holders of the Registrable Securities with
respect to the rights to which they are entitled hereunder ) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

 

Section 3.10     Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and each Investor.

 

Section 3.11     Waiver. Any waiver (express or implied) of any default or
breach of this Agreement shall not constitute a waiver of any other or
subsequent default or breach.

 

Section 3.12     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 A-12 

 

 

IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

 



 

 



TRINITY PLACE HOLDINGS INC.       By:     Name:  Matthew Messinger   Title:
President and Chief Executive Officer

 

  THIRD AVENUE TRUST, ON BEHALF OF THIRD AVENUE REAL ESTATE VALUE FUND   By:
Third Avenue Management LLC,     its investment advisor       By:     Name:    
Title:  

 



[Signature Page to Registration Rights Agreement]

 

 

